HASELTON, J.,
concurring.
The majority’s result is correct. It is also unfair. Appellant, a pro se litigant, was trapped between the service dictates of ORS 19.023(2)(a) and the constraints of the Stalking Protective Order. He did his best to reconcile the two, but his best wasn’t good enough.
This appeal cannot be saved. However, future appeals can, and should, be saved by altering the boilerplate language of form stalking protective orders, like the one issued in this case, to permit “contact” in the form of service of the notice of appeal as prescribed in ORS 19.028(2).1 Failing that prophylactic cure, a litigant in appellant’s position should apply to the trial court for an appropriately tailored modification of the stalking protective order.

 ORS 19.028(2) provides:
“Service of notice of appeal on a party, court reporter or the clerk of the trial court, or service of a petition for judicial review on a party or administrative agency may be accomplished by first class, registered or certified mail. The date of serving such notice shall be the date of mailing. Proof of mailing shall be certified by the party filing the notice and filed thereafter with the court to which the appeal is taken.”